           Case 1:19-cv-00017-JDB Document 32 Filed 07/17/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


NATIONAL PUBLIC RADIO, INC.                           )
and TIM MAK,                                          )
                                                      )
                       Plaintiffs,                    )
                                                      )
               v.                                     )
                                                          Civil Action No. 1:19-cv-00017 (JDB)
                                                      )
UNITED STATES DEPARTMENT                              )
OF THE TREASURY,                                      )
                                                      )
                       Defendant.                     )
                                                      )

STATUS REPORT AND MOTION TO EXTEND DEADLINE TO PRODUCE RECORDS

       In its March 31, 2021 Order, see ECF No. 28, the Court ordered Defendant United States

Department of Treasury to produce by May 26, 2021 any records that had been subject to the

submitter notice process at the time the Court issued the March 31, 2021 Order, as well as

documents that had been subject to consultation for which Defendant had received responses by

April 26, 2021.     See March 31, 2021 Order at 3, 5–6. Noting that there had been eleven

consultation requests outstanding at the time Treasury had submitted its March 12, 2021,

declaration, the Court required Treasury to submit by May 26, 2021, as to any of those consultation

requests still outstanding, a status report providing a concrete timetable for production of those

records. On July 9, 2021, the Court granted Treasury’s motion to extend the deadlines in the March

31 Order, until July 16, 2021. Accordingly, Treasury respectfully submits this Status Report

pursuant to the Court’s July 9, 2021 Order and seeks an extension of time to produce certain

records.
            Case 1:19-cv-00017-JDB Document 32 Filed 07/17/21 Page 2 of 5




       I.       Records Subject to Submitter Notice Process

       The Court’s March 31, 2021 Order addressed thirteen submitter notices that Treasury had

sent out at the time Treasury submitted the March 12, 2021 Declaration of Marshall H. Fields, Jr.

See March 31, 2021 Order at 3 n.1. Treasury is today producing all reasonably segregable, non-

exempt portions of those records with two exceptions. First, certain records are subject to other

submitter notices or consultations with other agencies or offices, and Treasury is continuing to

process those records. 1 Second, in finalizing the production, Treasury identified certain records

that require additional review, in part because they relate to issues raised by other records that are

still being processed.

       In addition to these 13 submitter notices, Treasury subsequently sent out 12 additional

submitter notices. For each of those notices, Treasury has either received a response from the

submitter or the time for a response has expired. The requested timeframe for the production of

the remaining records subject to the submitter notice process is discussed in Section III below.

       II.      Records Subject to Consultation

       The     Court’s   March 31,       2021   Order     also     addressed documents      subject   to

consultation/coordination    requests.       The       Court     noted   therein   eleven   outstanding

consultation/coordination requests, and required that Treasury “detail their status and provide a

concrete timetable for processing and production” of the materials subject to those requests. March



1 There is a significant degree of overlap among the records that were sent out, either as part of the
submitter notice process or for consultation. In other words, in some instances, the same page was
sent to multiple sources, and the responses from all those sources must be processed before the
page can be released. Accordingly, some of the pages encompassed by the original 13 submitter
notices are also subject to other submitter notices or consultations. Once the processing associated
with those other submitter notices and consultations is complete, the reasonably segregable, non-
exempt portions of the remaining pages will be released. The timeframe for the production of
these remaining pages is discussed in Section III below.



                                                   2
             Case 1:19-cv-00017-JDB Document 32 Filed 07/17/21 Page 3 of 5



31, 2021 Order at 5. For those eleven consultation/coordination requests, comprising 1,121 2 pages

in total, Treasury is today producing all reasonably segregable, non-exempt portions of those

records, with the exception of records that are subject to other submitter notices or consultation

with other agencies or offices.

        In addition to those 11 consultation/coordination requests, Treasury has also sent out

additional     consultation/coordination   requests.      In   total,   Treasury    has    sent   66

consultation/coordination requests, and Treasury has received responses to 63 of the 66 requests.

During processing of the consultation/coordination requests Treasury determined certain records

required further consultation/coordination, and one additional consultation/coordination request is

anticipated. The details of the three outstanding requests are as follows:

        On June 11, 2021, Treasury sent a consultation request, consisting of 42 pages, to the State

Department.      The State Department estimates responding by August 27, 2021.            The State

Department reports that its response has been delayed due to burdens associated with other FOIA

matters, including FOIA consultation requests, and staffing changes.

        On June 9, 2021, Treasury sent a consultation request, consisting of 4 pages, to the Bureau

of Alcohol, Tobacco, Firearms and Explosives (ATF). ATF estimates responding by August 9,

2021.

        On July 16, 2021, Treasury sent a consultation request, consisting of 81 pages, to another

government agency which Treasury is not disclosing pursuant to 31 C.F.R. § 1.3(d)(3). That

agency estimates responding by September 3, 2021.




2This set of 11 consultation requests includes a number of records that are duplicative across some
of these requests because some records contain equities of more than one agency. Thus, the
number of pages at issue for production is fewer than the total of 1,121 pages sent for consultation.



                                                  3
           Case 1:19-cv-00017-JDB Document 32 Filed 07/17/21 Page 4 of 5



         The timeframe for the production          of the remaining       records subject to the

consultation/coordination process is discussed in Section III below.

         III.   Production Timeframe

         As discussed above, Treasury is today producing records subject to the 13 original

submitter notices and records subject to the 11 consultation/coordination requests that were

outstanding at the time of the Court’s March 31, 2021 Order, with the exceptions noted above. 3

         Treasury is also today producing additional records beyond the 13 original submitter

notices and records subject to the 11 consultation/coordination requests that were outstanding at

the time of the Court’s March 31, 2021 Order. In total, Treasury is producing 917 pages of records

today.

         The remaining records relate to subsequent submitter notices and consultation/coordinat ion

requests, as discussed above. These records consist of approximately 1,855 pages. Given the

interconnected nature of the submitter notice and consultation processes, the most efficient and

quickest way for Treasury to proceed is to finish processing all of the responses to the submitter

notice and consultation requests (thereby integrating all outside input regarding these records), and

then finalize the non-exempt records for production. Treasury estimates that it can complete this

process for the remaining documents by September 16, 2021. Treasury also proposes that it make

an interim production on August 16, 2021 of any records that have been fully processed by that

date.

         As noted above, Treasury is continuing to process certain records subject to the 13 original

submitter notices and records subject to the 11 consultation/coordination requests that were


3 Although Treasury is producing the records themselves today, it will take a few additional days
to finalize the cover letter for the production, which will include detailed information about the
various redactions and consultations with other agencies and offices.



                                                  4
          Case 1:19-cv-00017-JDB Document 32 Filed 07/17/21 Page 5 of 5



outstanding at the time of the Court’s March 31, 2021 Order. Given the close relationship between

those records and the other records remaining to be processed, Treasury respectfully seeks an

extension of time so that all remaining records can be processed on the same schedule. Treasury

submits that it will be most efficient to process all of the documents concurrently, and Treasury

cannot make final FOIA determinations on these records in isolation.       Late today, Defendant’s

counsel asked Plaintiffs’ counsel for Plaintiffs’ position on the extension request. Plaintiffs’

counsel will consult with Plaintiffs next week and will respond further.



                                      Respectfully submitted,

                                      BRIAN M. BOYNTON
                                      Acting Assistant Attorney General

                                      MARCIA BERMAN
                                      Assistant Branch Director, Federal Programs Branch

                                      /s/ Joshua Kolsky
                                      JOSHUA M. KOLSKY
                                      Trial Attorney
                                      D.C. Bar No. 993430
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L Street NW Washington, DC 20005
                                      Tel.: (202) 305-7664
                                      Fax: (202) 616-8470
                                      E-mail: joshua.kolsky@usdoj.gov

                                      Attorneys for Defendant




                                                 5
